Exhibit 10.1
 
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) made as of the 24th
day of April, 2012 between FRIENDFINDER NETWORKS INC., a Nevada corporation (the
“Company”) having an office at 6800 Broken Sound Parkway, Suite 200, Boca Raton,
Florida 33487  and MARC H. BELL (the “Executive”).
 
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement that became effective May 16, 2011 (the "Employment Agreement"); and
 
WHEREAS, the Company and Executive have agreed to amend and restate the
Employment Agreement under the terms and conditions provided herein; and
 
WHEREAS, the Company desires to continue the Executive's employment and the
Executive desires to accept such continued employment by the Company on the
terms and subject to the conditions hereinafter set forth.
 
NOW THEREFORE, in consideration of the mutual promises contained herein, the
parties agree as follows:
 
1.             Employment.  The Company hereby employs the Executive, and the
Executive hereby accepts such employment by the Company, upon the terms and
conditions set forth below.
 
2.             Term.  Subject to the provisions for termination herein provided,
the Company and the Executive agree that the Employment Agreement initially
became effective on May 16, 2011 (the “Effective Date”) and that this Agreement
shall continue until March 29, 2017 (the “Term”), or until the Executive
terminates employment in accordance with Section 5, if earlier.  Nothing in this
Agreement, as amended and restated, shall be deemed to extend the Term of
Executive's employment.
 
3.             Duties and Responsibilities.
 
3.1           During the Term, the Executive shall have the following positions
with the Company: (a) commencing on March 30, 2012 through the close of business
on June 30, 2012, the Executive shall have the position of Chief Executive
Officer of the Company; and (b) commencing on July 1, 2012 through the remainder
of the Term, the Executive shall have the position of Chief Strategy Officer and
Co-Chairman of the Board of Directors of the Company (the “Board”).
 
3.2           At all times during the Term and in connection with the above
positions, the Executive shall perform such executive duties and
responsibilities commonly incident to such office as may be assigned to him from
time to time by or under the authority of the Board, and, in the absence of such
assignment, such duties customary to such offices as are necessary to the
operations of the Company.
 
3.3           The Executive’s employment by the Company shall be full-time, and
during the Term, the Executive agrees that he will devote his business time and
attention, his best efforts, and all of his skill and ability to promote the
interests of the Company, provided the Executive shall be permitted to engage in
charitable and civic activities and manage his personal investments as long as
such other activities (individually or collectively) (a) do not interfere with
the performance of his duties or responsibilities under this Agreement and (b)
do not injure the reputation, business or business relationships of the Company
or any of its affiliates as reasonably determined by the Company in good faith.
 
 
1

--------------------------------------------------------------------------------

 
 
3.4           The Executive shall be permitted to perform the services required
by this Agreement from any location(s) selected by the Executive to the extent
that the Executive has electronic access to the Company’s computer system from
such location(s).
 
3.5           Nothing contained herein shall require the Executive to follow any
directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority. The Executive shall act in accordance with all
laws, ordinances, regulations or rules of any governmental, regulatory or
administrative body, agent or authority, any court or judicial authority, or any
public, private or industry regulatory authority.
 
4.           Compensation.
 
4.1           Base Salary.  Subject to Section 10 hereof, during the Term, the
Company shall pay the Executive the following "Base Salary" in accordance with
the Company's customary payroll practices as in effect from time to time (but in
no event less frequently than monthly): the Executive shall receive a Base
Salary of $500,000 per annum.  The Base Salary may be increased each fiscal year
of the Company (the “Fiscal Year”) following the first anniversary of the date
hereof at the rate of ten percent (10%) of the then current Base Salary, if
permitted under the terms of the agreements governing the Company's indebtedness
and obligations  (the “Indenture”).
 
4.2           Annual Stock Grant.  Subject to the Company's stockholders
approving the FriendFinder Networks Inc. 2012 Stock Incentive Plan (the
"Incentive Plan") at the 2012 annual stockholders' meeting and any subsequent
stockholder approvals of incentive plans that are required in order to make the
annual stock grants required by this Agreement (the “Stockholder Approval”), on
the last day of each calendar quarter during the Term beginning with the
calendar quarter commencing April 1, 2012(each an  “Equity Grant Date”), the
Company shall grant to the Executive 62,500 shares of common stock, par value
$0.001 per share, of the Company (“Common Stock”), which shall be
non-forfeitable and free of any restrictions on sale, transfer, assignment or
other conveyance.  The Executive, at his election, may pay to the Company the
withholding tax due on the grant of the Common Stock within the five business
day period following the date of the grant or may instruct the Company to
withhold that number of whole shares of Common Stock required to pay the minimum
statutory withholding tax due with respect to the grant. In the event that
Stockholder Approval has not been obtained as of an Equity Grant Date and as a
result of the lack of such Stockholder Approval the Company is not able to award
all or a portion of the equity that is required to be awarded pursuant to the
Agreement (disregarding the Stockholder Approval requirement), if and when the
Stockholder Approval is obtained, all equity that would have been granted to the
Executive on any Equity Grant Date  (disregarding the Stockholder Approval
requirement) prior to the Stockholder Approval shall be awarded within five (5)
days of the Stockholder Approval (provided that such equity shall be reduced to
the extent that the Company has provided compensation to the Executive in lieu
of the equity pursuant to the following sentence).  In the event that
Stockholder Approval is not obtained within three (3) months of the date of the
Agreement (and/or within three (3) months of any date on which a subsequent
Stockholder Approval is required in order to grant the equity under this Section
4.2), then the Company shall use its best efforts to provide other compensation
to the Executive in order to put the Executive in the same economic position he
would have been had Stockholder Approval been obtained within the requisite
period.
 
 
2

--------------------------------------------------------------------------------

 
 
4.3           Bonus. In addition to the Base Salary, the Executive will be
eligible to receive (i) a performance bonus in respect of each Fiscal Year the
Executive is employed by the Company during the Term of up to one hundred
percent (100%) of the Base Salary in effect on the last day of the Fiscal Year
plus (ii) one hundred percent (100%) of the dollar value of the quarterly Common
Stock grants made to the Executive during the applicable Fiscal Year pursuant to
Section 4.2 of the Agreement, determined based on the closing stock price of the
Common Stock of the Company as of the date of the grants. The award of each
year’s performance bonus, if any, shall be based upon the following performance
criteria: (a) seventy-five percent (75%) based on the compensation committee's
objective evaluation of revenue growth, successful integration of acquisitions,
EBITDA growth and margin improvement, which shall be provided to the Executive
in writing at the beginning of each Fiscal Year (and no later than January 31 of
each Fiscal Year), and (b) twenty-five percent (25%) based on the compensation
committee's subjective evaluation of the Executive’s performance.  Such
determination shall be made after consultation with the Executive within sixty
(60) days following the end of each Fiscal Year during the Term commencing with
the Fiscal Year ended December 31, 2012.  For the Fiscal Year 2012, the criteria
set forth above shall be evaluated commencing on the Effective Date.  The
Executive must be employed by the Company through December 31 of the applicable
Fiscal Year in order to receive a bonus with respect to such Fiscal
Year.  Subject to Section 10 hereof, the Company shall pay any performance bonus
payable hereunder within seventy-four (74) days following the end of the
applicable Fiscal Year; provided, however, to the extent any portion of the
bonus (the "Excess Bonus"), is not deductible by the Company pursuant to Section
162(m) of the Code, then such Excess Bonus shall not be paid to the Executive
until the first day of the month following the date of Executive's termination
of employment with the Company. The full performance bonus that may be awarded
pursuant to this Section 4.2, as it may be increased from time to time in the
discretion of the Board, shall be referred to herein as the “Bonus.”  The Bonus
will be paid in cash.  In the event that as of the result of any Indenture
effective as of the payment date of the Bonus, the Bonus cannot be paid in its
entirety in the form of cash, the portion of the Bonus that cannot be paid in
cash shall be paid in the form of Common Stock.  If such portion of the Bonus
cannot be paid in the form of Common Stock because of the lack of available
shares under the Company’s equity plans that have received Stockholder Approval,
the Company shall use its best efforts to pay to the Executive such portion of
the Bonus in a form permissible under the Indenture.  Notwithstanding the
foregoing, in no event shall the foregoing provisions relieve the Company of its
obligation to pay to the Executive the full Bonus provided under Section 4.3.
 
4.4           Stock Options.  Subject to availability under the Company's 2008
Stock Option Plan or obtaining the Stockholder Approval, the Company shall grant
on the date of this Agreement an option to purchase 8,334 shares of common stock
of the Company and shall grant an option to purchase 4,167 shares of common
stock of the Company on April 3, 2013 and on each anniversary of April 3, 2013
during the Term (each such grant, an “Option”); provided, that, the Executive is
employed by the Company on each such date.  The respective exercise price per
share of each Option shall be no less than the fair market value of the
underlying shares on the date the Option is granted.  The fair market value of
the Company’s common stock shall be determined based on the closing price on the
trading day immediately before the grant date.  Subject to accelerated vesting
provisions set forth in Section 6 herein, each Option shall vest as to twenty
percent (20%) of the shares subject to such Option on the first anniversary of
the grant of such Option and as to twenty percent (20%) of the shares subject to
such Option on each anniversary thereafter, subject to the Executive’s continued
employment with the Company on the relevant vesting dates.  In all other
respects, each Option shall be subject to the terms, definitions and provisions
of the Company’s 2008 Stock Option Plan, as amended from time to time, and the
stock option agreement by and between the Executive and the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
4.5           Restricted Stock.  Subject to availability under the Company's
2009 Restricted Stock Plan or obtaining the Stockholder Approval, on May 16,
2012 and on each anniversary of such date thereafter during the Term, the
Company shall issue to the Executive 2,500 shares of restricted stock (the
“Restricted Stock”); provided, that, the Executive is employed by the Company on
each such anniversary date, which stock the Executive shall not sell, transfer,
assign or otherwise convey prior to the third anniversary of the date such
Restricted Stock is issued.  In the event that the Executive ceases to be
employed by the Company, except for termination of the Executive’s employment
under Certain Circumstances or due to the Executive’s death, “disability” (as
defined under the FriendFinder Networks Inc. 2009 Restricted Stock Plan) or
termination of the Executive’s employment upon the expiration of the Term, the
Company shall have the right to repurchase any Restricted Stock issued less than
three years prior to the date of such termination at the fair market value of
the Restricted Stock on the date such Restricted Stock was issued.  The Company
shall provide written notice to the Executive of its intention to exercise such
repurchase right no later than five (5) days after the date of termination of
employment and the repurchase of the Restricted Stock shall be consummated
within ten (10) days of such notice.
 
For purposes of this Agreement, “Certain Circumstances” shall mean the
termination of the Executive’s employment (i) by the Company Without Cause (as
defined in Section 5.1); or (ii) by the Executive for Good Reason (as defined in
Section 5.2); or (iii) as a result of a Change in Control (as defined in Section
6).
 
4.6           Share Adjustment.  All share amounts contemplated in Sections 4.2,
4.3, 4.4 and 4.5 are subject to appropriate adjustment in the event of a stock
split, reverse stock split, merger, recapitalization and similar transactions
which may take place after the date hereof.
 
4.7           Expenses.  The Company shall pay or reimburse the Executive for
all reasonable out-of-pocket expenses incurred by the Executive, accompanied by
vouchers therefore in accordance with the Company’s policies, in the course of
providing management services to the Company or in connection with otherwise
performing services under this Agreement. In addition, the Company will
reimburse the Executive for reasonable attorneys fees paid to one law firm for
representing the Executive in negotiating this Agreement.
 
4.8           Vacation.  The Executive shall be entitled to paid vacation, as
well as paid holidays and paid time off according to the Company policy in
effect from time to time.
 
4.9           Benefits.  During the Term of this Agreement, the Executive shall
be eligible to participate in each of the Company’s existing or future benefit
plans, policies or arrangements maintained by the Company and made available to
employees generally, as well as all such existing or future benefit plans,
policies or arrangements maintained by the Company for the benefit of
executives. Except as specifically provided for herein, no additional
compensation under any such plan, policy or arrangement shall be deemed to
modify or otherwise effect the terms of this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
4.10           D&O Insurance Coverage.  The Company shall cover Executive in its
standard D&O insurance policy, under the current limits and evidence in place
and shall provide written evidence of such coverage upon request by the
Executive; provided that the limits shall be no less than $10 million per
defined loss, and $10 million in total coverage.
 
4.11           Indemnification Agreement.  It is hereby agreed between Executive
and Company that Executive’s Indemnification Agreement entered into as of April
21, 2009 and attached hereto as Exhibit 1 shall remain in full force and effect
in accordance with its terms.
 
5.           Termination.
 
5.1           Termination by the Company for Cause. The Company may terminate
the Executive’s employment and this Agreement at any time during the Term for
Cause, effective immediately upon written notice to the Executive of such
termination.  For purposes of this Section 5.1, “Cause” shall mean: a willful
failure or refusal on Executive’s part to perform Executive’s duties under this
Agreement, or a willful failure or refusal to carry out the lawful directions of
the Board; willful gross misconduct, willful dishonesty or fraud on Executive’s
part in connection with Executive’s employment, regardless of whether it results
in economic harm to the Company or its subsidiaries or affiliates; or a material
breach by the Executive of any provision of this Agreement.  No termination of
the Executive’s employment hereunder by the Company for Cause shall be effective
as a termination for Cause unless the provisions of this Section shall first
have been complied with.  The Executive shall be given written notice by the
Board, with such notice stating in reasonable detail the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based.  The Executive shall have ten (10) days after receipt of such
notice to fully cure such alleged violation, if possible.  If he fails to cure
such alleged violation within such ten (10) day period, the Executive shall then
be entitled to a hearing in person (together with counsel) before the full
Board.  If after such hearing, the Board gives written notice to the Executive
confirming that a majority of the members of the full Board voted after the
hearing to terminate him for Cause, the Executive’s employment shall thereupon
be terminated for Cause.  For purposes hereof, no act or omission shall be
deemed to be “willful” if such act or omission was taken (or omitted) in the
good faith belief that such is in the best interests of, or not opposed to the
best interests of, the Company or if such act or omission resulted from the
Executive’s physical or mental incapacity.
 
5.2           Termination by the Company Without Cause.  The Company may
terminate the Executive’s employment and this Agreement without Cause upon
thirty (30) days’ prior written notice to the Executive.
 
5.3           Termination by the Executive for Good Reason.  The Executive may
terminate his employment and this Agreement for Good Reason.  A resignation for
“Good Reason” shall mean a resignation by the Executive of the Executive’s
employment within sixty (60) days following the occurrence of any of the
following events or the date that the Executive has actual knowledge of any of
the events, if later:
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Without the Executive’s written consent, a material change or
reduction of his duties, title(s), position or responsibilities;
 
(b)           Without the Executive’s written consent, a significant reduction
by the Company in the Base Salary or Bonus as in effect immediately prior to
such reduction or a significant reduction or failure to provide the other
compensation and benefits to Executive as set forth under this Agreement;
 
(c)           The Company’s breach of any provision in this Agreement; or
 
(d)           Without the Executive’s written consent, a requirement by the
Company that the Executive relocate his office to a location more than one (1)
mile from its then-current location or if the Company requires extensive travel
above and beyond what Executive has customarily performed for the Company.
 
5.4           Voluntary Termination by the Executive Without Good Reason.  The
Executive may voluntarily terminate his employment hereunder without Good
Reason, upon not less than 60 days’ prior written notice to the Company.
 
5.5           Death.  The Executive’s employment and this Agreement shall
automatically terminate upon the Executive’s death.
 
6.           Severance.
 
6.1           In the event of a termination of the Executive’s employment by the
Company for Cause, by the Executive without Good Reason, due to the expiration
of the Term or as a result of the Executive’s death, the Executive (or his
estate, as applicable) shall be entitled to (i) his Base Salary earned but
unpaid through and including the date of the termination of his employment, (ii)
any unpaid bonus that is earned and accrued for any completed Fiscal Year
(including but not limited to any Excess Bonus), (iii) any benefits or payments
to which the Executive is entitled under any Company plan, program, agreement,
or policy, and (iv) have forwarded to an email address specified by the
Executive (or his estate) following his termination all emails sent to
mbell@ffn.com, mbell@PMGI.com, Mbell@penthouse.com and any other email addresses
used by the Executive while employed by the Company for a period of seven (7)
years following the date of the Executive’s termination of employment
(collectively, the “Accrued Amounts”).  In the case of the provision set forth
above in Section 6.1(iv), the Executive shall be bound by the confidentiality
obligations set forth in Section 9 herein for such applicable period of time and
the Company may automatically cease forwarding such e-mails upon discovering
that Executive has violated his confidentiality obligations. Additionally, the
Company may cease forwarding such e-mails if the act of forwarding such e-mails
would result in the Company violating any law.  Nothing in Section 6.1(iv) above
shall prohibit the Company from shutting down a website, sever, domain name or
taking any other related action which would result in the Company's inability to
forward e-mails to the Executive if such decision was made by the Board in good
faith.   For avoidance of doubt, absent a termination of employment in
connection with a Change in Control pursuant to Section 6.3 the Executive shall
not be entitled to any severance benefits pursuant to Section 6.2 if his
employment is terminated by the Company for Cause, by the Executive without Good
Reason or due to the Executive's death or the expiration of the Term; provided
that, in the event that the Executive's employment is terminated by the Company
for Cause or is terminated by the Executive without Good Reason (a
"Discretionary Severance Event"), the Board (without the Executive's
participation), in its sole and absolute discretion, may choose to pay the
Executive an amount equal to the sum of the payments referred to in subsections
6.2(a) and (b) below, payable in twenty-four (24) monthly payments, beginning
within sixty (60) days following the termination date.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2           In the event the Executive’s employment is terminated by the
Company without Cause (which does not include termination due to expiration of
the Term) or by the Executive for Good Reason during the Term, the Executive
shall be entitled to the Accrued Amounts and, subject to the Executive’s
signing, returning to the Company and not revoking a release of claims related
to the Executive's employment with the Company, for the benefit of the Company,
in the form provided by the Company and mutually agreed upon by the parties (the
“Release”), the Executive shall be entitled to receive, and the Company shall be
obligated to provide, the following cash severance benefits:
 
(a)           Payment to the Executive of an amount equal to the lesser of (i)
2.99 times (A) the Base Salary as of the date  of  termination plus (B) the
value of 250,000 shares of Common Stock (determined based on the closing price
of the Common Stock as of the date of termination) or (ii) the amount of Base
Salary owed to the Executive for the remainder of the Term plus the value of the
Common Stock to be granted to the Executive over the remainder of the Term
(determined based on the closing price of the Common Stock of the Company as of
the date of termination), in twenty-four (24) monthly payments, beginning within
sixty (60) days following the termination date, as determined by the Company;
 
(b)           Payment to the Executive of an amount equal to one hundred percent
(100%) of the Bonus opportunity actually earned for the Fiscal Year prior to the
year of termination, if any; this amount shall be paid in twenty-four (24)
monthly payments, beginning within sixty (60) days following the termination
date, as determined by the Company;
 
(c)           Payment to the Executive of an amount equal to five (5) times the
Executive’s Base Salary plus five (5) times the value of 250,000 shares of
Common Stock (determined based on the closing price of the Common Stock of the
Company as of the date of termination) less the amount determined pursuant to
Section 6.2(a), to be paid in a lump sum within sixty (60) days following
termination, as determined by the Company; and
 
(d)           The same level of health (i.e. medical, vision and dental)
coverage and benefits as in effect for the Executive and his dependents on the
day immediately preceding the date of termination of employment; provided,
however that (i) the Executive constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Code; and (ii) the Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended ("COBRA"), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide the Executive and his dependents with such
health coverage at the Company's expense until the date the Executive and his
dependents are no longer eligible to receive continuation coverage pursuant to
COBRA;
 
(e)           All outstanding stock options, restricted stock and other awards
granted under the Incentive Plan (the "Awards") shall immediately vest upon
termination and the Executive shall be entitled to sell, transfer or otherwise
convey all shares of stock received pursuant to the Awards as of the date of
termination notwithstanding any provision in any award agreement to the
contrary, subject to compliance with the federal securities laws.  Executive
shall remain eligible to exercise his stock options through the expiration date
of such stock options notwithstanding any provision in any stock option award
agreement to the contrary.  Notwithstanding this subsection 6.2(e), however,
Executive shall have the option, in his sole discretion, to elect to forgo the
accelerated vesting of the Awards.
 
 
7

--------------------------------------------------------------------------------

 
 
Notwithstanding anything else to the contrary in this Agreement, all severance
and benefits provided in this Section 6.2 are subject to the Executive’s
signing, returning to the Company and not revoking a release of claims related
to the Executive's employment with the Company, for the benefit of the Company,
in the form provided by the Company and mutually agreed upon by the parties (the
“Release”) within 45 days following the date the Executive actually receives an
execution copy of such Release.  The Company shall have no more than 15 days
following the Executive's termination of employment to provide Executive with
such release.  In the event the 60 day post-termination period, during which the
payments referred to in subsections 6.2(a), 6.2(b) and 6.2(c) above or 6.3(a),
6.3(b) and 6.3(c) below are required to be made, begins in one taxable year of
the Executive and ends in a second taxable year of the Executive, the payments
referred to in subsections 6.2(a), 6.2(b) and 6.2(c) above or 6.3(a), 6.3(b) and
6.3(c) below shall be made in the second taxable year (and within such 60 day
period).
 
6.3           In the event that the Executive's employment is terminated for any
reason within 12 months following a Change in Control, the Executive shall be
entitled to receive the Accrued Amounts and, subject to the Executive’s signing,
returning to the Company and not revoking a release of claims related to the
Executive's employment with the Company, for the benefit of the Company, in the
form provided by the Company and mutually agreed upon by the parties (the
“Release”), the Executive shall be entitled to receive, and the Company shall be
obligated to provide, the following cash severance benefits:
 
(a)           Payment to the Executive of an amount equal to the lesser of (i)
2.99 times (A) the Base Salary as of the date  of  termination plus (B) the
value of 250,000 shares of Common Stock (determined based on the closing price
of the Common Stock as of the date of termination) or (ii) the amount of Base
Salary owed to the Executive for the remainder of the Term plus the value of the
Common Stock to be granted to the Executive over the remainder of the Term
(determined based on the closing price of the Common Stock of the Company as of
the date of termination), in twenty-four (24) monthly payments, beginning within
sixty (60) days following the termination date, as determined by the Company;
 
(b)           Payment to the Executive of an amount equal to one hundred percent
(100%) of the Bonus opportunity actually earned for the Fiscal Year prior to the
year of termination, if any; this amount shall be paid in twenty-four (24)
monthly payments, beginning within sixty (60) days following the termination
date, as determined by the Company;
 
(c)           Payment to the Executive of an amount equal to five (5) times the
Executive’s Base Salary plus five (5) times the value of 250,000 shares of
Common Stock (determined based on the closing price of the Common Stock of the
Company as of the date of termination) less the amount determined pursuant to
Section 6.2(a), to be paid in a lump sum within sixty (60) days following
termination, as determined by the Company; and
 
(d)           The same level of health (i.e. medical, vision and dental)
coverage and benefits as in effect for the Executive and his dependents on the
day immediately preceding the date of termination of employment; provided,
however that (i) the Executive constitutes a qualified beneficiary, as defined
in Section 4980B(g)(1) of the Code; and (ii) the Executive elects continuation
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended ("COBRA"), within the time period prescribed pursuant to COBRA. The
Company shall continue to provide the Executive and his dependents with such
health coverage at the Company's expense until the date the Executive and his
dependents are no longer eligible to receive continuation coverage pursuant to
COBRA.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           All outstanding Awards shall immediately vest upon termination and
the Executive shall be entitled to sell, transfer or otherwise convey all shares
of stock received pursuant to the Awards as of the date of termination
notwithstanding any provision in any award agreement to the contrary, subject to
compliance with the federal securities laws.  Executive shall remain eligible to
exercise his stock options through the expiration date of such stock options
notwithstanding any provision in any stock option award agreement to the
contrary.
 
(f)           To the extent that severance benefits are payable under this
Section 6.3, no benefits shall be payable under Section 6.2.
 
For purposes of this Agreement, a “Change in Control” shall mean:  (i) the
direct or indirect acquisition, whether in one or a series of transactions by
any person (as such term is used in Section 13(d) and Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), or related
persons (such person or persons, an “Acquirer”) constituting a group (as such
term is used in Rule 13d-5 under the Exchange Act), of (A) beneficial ownership
(as defined in the Exchange Act) of issued and outstanding shares of stock of
the Company, the result of which acquisition is that such person or such group
possesses in excess of 50% of the combined voting power of all then-issued and
outstanding capital stock of the Company, or (B) the power to elect, appoint, or
cause the election or appointment of at least a majority of the members of the
Board (or such other governing body in the event the Company or any successor
entity is not a corporation); (ii) a merger or consolidation of the Company with
a person or a direct or indirect subsidiary of such person, provided that the
result of such merger or consolidation, whether in one or a series of related
transactions, is that the holders of the outstanding voting stock of the Company
immediately prior to the consummation of such transaction do not possess,
whether directly or indirectly, immediately after the consummation of such
merger or consolidation, in excess of 50% of the combined voting power of all
then-issued and outstanding capital stock of the merged or consolidated person,
its direct or indirect parent, or the surviving person of such merger or
consolidation; or (iii) a sale or disposition, whether in one or a series of
transactions, of all or substantially all of the Company’s assets.
 
6.4           In the event of the Executive’s death on or after he becomes
entitled to severance hereunder, any severance not yet paid to the Executive as
of the date of his death shall be paid to his estate.
 
6.5           Notwithstanding any other provision contained herein, if the Board
(or its delegate) determines in its discretion that severance payments due under
this Agreement are “nonqualified deferred compensation” subject to Section 409A
of the Code and that the Executive is a “specified employee” as defined in
Section 409A(a)(2)(B)(i) of the Code and the regulations and other guidance
issued thereunder, then such severance payments, to the extent that they are
nonqualified deferred compensation subject to Section 409A of the Code shall be
paid on the first payroll date of the seventh month following the month in which
the Executive’s termination occurs.  For purposes of this Agreement, whether the
Executive is a “specified employee” will be determined in accordance with
written procedures adopted by the Board.
 
 
9

--------------------------------------------------------------------------------

 
 
6.6           Notwithstanding any other provision contained herein, the Company
shall establish an irrevocable grantor trust (the “Trust”) containing provisions
which are the same as, or are similar to, the provisions contained in the model
“rabbi trust” set forth in Internal Revenue Service Revenue Procedure 92-64
within sixty (60) days of the date of the Agreement.  Upon the earlier of the
date that there is a Change in Control of the Company or the date the Executive
terminates employment with the  Company pursuant to Section 6.2 of the
Agreement, the Company shall make an irrevocable deposit into the Trust in an
amount equal to the full severance benefits payable or potentially payable to
the Executive pursuant to Section 6.2 (in the event there has not been a Change
in Control as of the date of termination) or 6.3 (in the event that the there
has been a Change in Control).  In the event that the amount of the severance
benefits payable pursuant to Section 6.3 cannot be determined with certainty as
of the date of the Change in Control, the Company shall make a good faith
estimate of the severance benefits payable pursuant to Section 6.3 and shall
make additional deposits to the Trust on a monthly basis if the severance
benefits payable pursuant to Section 6.3 exceed the amount previously deposited
in the Trust.  The Company shall pay all costs relating to the establishment and
maintenance of the Trust and the investment of funds held in such Trust.  The
severance benefits payable pursuant to Section 6.2 or Section 6.3, as
applicable, shall be paid from the Trust unless the Company timely pays the
severance benefits to the Executive.
 
6.7           In the event that as of the result of any Indenture effective as
of the date of the Executive’s termination, the severance benefits payable
pursuant to Section 6.2 or Section 6.3, as applicable, cannot be paid in their
entirety in the form of cash, the severance benefits shall be paid in the form
of Common Stock to the extent they cannot be paid in cash.  If that portion of
the severance benefits cannot be paid in the form of Common Stock because of the
lack of available shares under the Company’s equity plans that have received
Stockholder Approval, the Company shall use its best efforts to pay to the
Executive that portion of the severance benefits in a form permissible under the
Indenture.  Notwithstanding the foregoing, in no event shall this Section 6.7
relieve the Company of its obligation to pay to the Executive the full benefits
provided under Section 6.2 or Section 6.3, as applicable.
 
7.           Non-Competition.  Executive acknowledges that Executive’s
employment with the Company will enable Executive to obtain, among other things,
knowledge associated with the Company’s business and will also enable Executive
to form certain relationships with individuals and entities with which the
Company furnishes its products and/or services.  Executive further acknowledges
that the substantial relationships with prospective and existing customers,
goodwill and other valuable proprietary interests of the Company will cause the
Company to suffer irreparable and continuing damage in the event Executive
competes or assists others in competing with the Company during Executive’s
employment and within two (2) years subsequent to the Executive’s notice of
voluntary termination (other than for Good Reason) during the Term or a
Discretionary Severance Event (if the Board chooses to make the payments
described in Section 6.2 above).  Therefore, Executive agrees that during
Executive’s employment and for a period of two (2) years from the date of notice
in the event of voluntary termination (other than for Good Reason) during the
Term or a Discretionary Severance Event (if the Board chooses to make the
payments described in Section 6.2 above) (“Restrictive Period”), Executive will
not, without the prior written consent of the Company, which consent may be
withheld by the Company in its sole and absolute discretion, be employed
directly or indirectly by a competitor of the Company, or otherwise engage
directly or indirectly in any conduct, activity, or business that substantially
competes with the business of the Company’s internet segment, as described in
the Company’s registration statement on Form S-1 for its initial public
offering, as of the date of effectiveness of such registration statement.  The
phrase “directly or indirectly” shall include either as an individual or as a
partner, joint venturer, employee, agent, executive, independent contractor,
consultant, officer, director, stockholder, investor or otherwise.  Nothing
herein shall preclude Executive from continuing to engage in the activities
authorized by Paragraph 3.3 of this Agreement.  Executive further acknowledges
that Executive’s continued employment with the Company and the payment of
severance pursuant to Section 6 herein constitutes fair and adequate
consideration for Executive’s agreement not to engage in such conduct during the
Restrictive Period in the event of Executive’s voluntary termination (other than
for Good Reason) or a Discretionary Severance Event (if the Board chooses to
make the payments described in Section 6.2 above).  The geographic scope of the
non-competition obligations of this paragraph includes anywhere in the world
where the Company engage(s) in business or otherwise markets or sells its/their
products or services (“Restricted Area”) in the provision of any services which
are the same as, substantially similar to or competitive with the business and
services which the Company was designing, developing, selling or providing,
within the twelve (12) month period prior to the Employee’s termination of
employment.  Notwithstanding the foregoing, in the event the Company shall fail
to pay Executive any severance payments to Executive pursuant to Section 6 of
this Agreement when due, Executive shall have no further obligations under this
Section 7.  In the event that the Company files for bankruptcy or materially
defaults on its secured debt, the Executive shall have no further obligations
under this Section 7.
 
 
10

--------------------------------------------------------------------------------

 
 
8.           Non-Solicitation.  Executive acknowledges that, because of
Executive’s responsibilities at the Company, Executive has developed and will
help to develop, and has been exposed to, the Company’s business strategies,
information on customers and clients, and other valuable Proprietary
Information, and that use or disclosure of such Proprietary Information in
breach of this Agreement would be extremely difficult to detect or prove.  For
purposes of this Agreement, “Proprietary Information” shall mean any and all
trade secrets, confidential knowledge, data or any other proprietary information
pertaining to any business of the Company or any of its clients, customers or
consultants, licensees or affiliates.  By way of illustration but not
limitation, “Proprietary Information” includes (a) inventions, ideas,
improvements, discoveries, trade secrets, processes, data, programs, source
code, web site designs, web site processes, knowledge, know-how, designs,
techniques, formulas, test data, computer code, complaints, complaint processes
and analysis, security procedures and processes, passwords, user ids, customer
information, affiliate information, customer lists, affiliate lists, other works
of authorship and designs whether or not patentable, copyrightable, or otherwise
protected by law, and whether or not conceived or prepared by the Executive,
either alone or jointly with others (hereinafter collectively referred to as
“Inventions”); (b) information regarding research, development, new products and
services, marketing plans and strategies, merchandising and selling, business
plans, strategies, forecasts, projections, profits, investments, operations,
financings, records, budgets and financial statements, licenses, prices and
costs, suppliers and customers; and (c) identity, requirements, preferences,
practices and methods of doing business of specific parties with whom the
Company transacts business, and information regarding the skills and
compensation of other employees of the Company and independent contractors
performing services for the Company.  Executive also acknowledges that the
Company’s relationships with its employees, customers, clients, vendors, and
other persons are valuable business assets.  Therefore, Executive agrees as
follows:
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           Executive shall not, for a period of one (1) year following
Executive’s date of notice of voluntary termination (other than for Good Reason)
or a Discretionary Severance Event (if the Board chooses to make the payments
described in Section 6.2 above), directly or indirectly solicit, induce,
recruit, or encourage any officer, director, or employee of the Company to leave
the Company or terminate his or her employment with the Company.


(b)           Executive shall not, for a period of one (1) year following the
Executive’s date of notice of voluntary termination (other than for Good Reason)
or a Discretionary Severance Event (if the Board chooses to make the payments
described in Section 6.2 above), for the purpose of selling products or services
competitive with the Company’s, solicit any actual or prospective customer or
client of the Company by using the Company’s Proprietary Information or trade
secrets, or otherwise solicit such customers or clients by using means that
amount to unfair competition.


Notwithstanding the foregoing, in the event the Company shall fail to pay
Executive any severance payments to Executive pursuant to Section 6 of this
Agreement when due, Executive shall have no further obligations under Section
8(a) and Section 8(b) hereto.  In the event that the Company files for
bankruptcy or materially defaults on its secured debt, the Executive shall have
no further obligations under this Section 8.


9.           Confidentiality. The Executive understands and acknowledges that in
the course of his employment, he has had and will continue to have access to and
will learn confidential information regarding the Company that concerns the
technological innovations, operations and methodologies of the Company,
including, without limitation, business plans, financial information, protocols,
proposals, manuals, procedures and guidelines, computer source codes, programs,
software, know-how and specifications, inventions, copyrights, trade secrets,
market information, developments (as hereinafter defined), data and customer
information (collectively, “Confidential Information”). The Executive recognizes
that the use or disclosure of Confidential Information could cause the Company
substantial loss and damages which could not be readily calculated, and for
which no remedy at law would be adequate. Accordingly, the Executive agrees that
during the period beginning on the date hereof and continuing in perpetuity
thereafter, he shall keep confidential and shall not directly or indirectly
disclose any such Confidential Information to any third party, except as
required to fulfill his duties in connection with his employment by the Company,
and shall not misuse, misappropriate or exploit such Confidential Information in
any way. The restrictions contained herein shall not apply to any information
which the Executive can demonstrate (i) was already available to the public at
the time of disclosure, or subsequently became available to the public,
otherwise than by breach of this Agreement or (ii) was the subject of a court
order to disclose.
 
10.           Administration/Other Agreements.  Notwithstanding anything
contained in this Agreement to the contrary, the Executive acknowledges and
agrees that the Board, in its sole and absolute discretion, shall administer
this Agreement in a manner that complies with Section 409A of the Code. 
 
11.           Section 280G Gross-Up Payments.  If any of the payments under this
Agreement ("Payment")  will be subject to the tax (the "Excise Tax") imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed), the
Company shall pay to the Executive in cash additional amounts (the "Gross-Up
Payments") such that the net amount retained by the Executive after deduction
from the Payment and the Gross-Up Payments of any Excise Tax imposed upon the
Payment and any federal, state and local income tax and Excise Tax and any other
tax imposed upon the Gross-Up Payments shall be equal to the original amount of
the Payment, prior to deduction of any Excise Tax imposed with respect to the
Payment.  The Gross-Up Payments are intended to place the Executive in the same
economic position he would have been in if the Excise Tax did not apply.  The
Gross-Up Payments shall be paid to the Executive when any Excise Tax relating to
said Payment becomes due and payable, provided that such Gross-Up Payments shall
not be paid later than the end of the calendar year next following the calendar
year in which the Executive remits (or has remitted on his behalf) the related
taxes to the appropriate tax authorities.
 
 
12

--------------------------------------------------------------------------------

 
 
12.           Miscellaneous.
 
12.1           Notices.  All notices under this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered with an
acknowledgment of receipt or if mailed by first class registered or certified
mail, return receipt requested, addressed to Company and to the Executive at
their last known respective addresses, or to such other person or address as may
be designated by like notice hereunder.  Any such notice shall be deemed to be
given on the day delivered, if personally delivered, or on the third day after
the mailing if mailed.
 
12.2           Parties in Interest.  The Executive shall not delegate his
employment obligations under this Agreement to any other person.  The Company
may not assign any of its obligations hereunder other than to any entity that
acquires (by purchase, merger or otherwise) all or substantially all of the
voting stock or assets of the Company, provided such acquirer promptly assumes
all of the obligations hereunder of the Company in a writing delivered to the
Executive.  In the event of a merger or other combination, or the sale or
liquidation of business and assets, the Company shall use its reasonable best
efforts to cause such assignee or transferee to promptly and expressly assume
the liabilities, obligations and duties of the Company hereunder. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, successor and
permitted assigns, but no other person shall acquire or have any rights under or
by virtue of this Agreement.
 
12.3           Further Assurances.  From and after the date of this Agreement,
each of the parties hereto shall from time to time, at the request of the other
party and without further consideration, do, execute and deliver, or cause to be
done, executed and delivered, all such further acts, things and instruments as
may be reasonably requested or required more effectively to evidence and give
effect to the transactions provided for in this Agreement.
 
12.4           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws and decisions of the State of Florida applicable to
contracts made and to be performed therein without giving effect to the
principles of conflict of laws.  The parties hereby consent and agree to the
exclusive jurisdiction of the state and federal courts in the County of Palm
Beach, State of Florida in any lawsuit arising from or relating to this
Agreement.
 
12.5           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts and by facsimile, and each such counterpart shall be
deemed to be an original instrument, but all such counterparts together shall
constitute but one agreement.  Facsimile signatures shall be considered
originals for all purposes.
 
 
13

--------------------------------------------------------------------------------

 
 
12.6           Severability.  The provisions of this Agreement are severable,
and if any one or more provisions are determined to be judicially unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
 
12.7           Entire Agreement; Modification; Waiver.  Except as otherwise
specifically contemplated herein and in the Executive's Indemnification
Agreement, this Agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes all
prior negotiations and understandings, if any.  Neither this Agreement nor any
of its provisions may be modified, amended, waived, discharged or terminated in
whole or in part, except in writing, and signed by the parties.  No waiver of
any such provision or any breach of or default under this Agreement shall be
deemed or shall constitute a waiver of any other provision, breach or
default.  No amendment of the Agreement may cause any amount payable to the
Executive prior to the amendment to be includible in the Executive’s taxable
income on any earlier date under the provisions of Code Section 409A as
determined after the amendment.
 
13.           Section 409A Compliance.  It is intended that all benefits and
compensation payable pursuant to this Agreement are exempt from or,
alternatively, comply with Code Section 409A (and any legally binding guidance
promulgated under Code Section 409A, including, without limitation, the Final
Treasury Regulations), and this Agreement will be interpreted, administered and
operated accordingly.  In the event that any provision of this Agreement is
inconsistent with Code Section 409A or such guidance, then the applicable
provisions of Code Section 409A shall supersede such inconsistent provision.  In
accordance with the foregoing, the Executive shall not have a legally binding
right to any distribution made to Executive in error.  Notwithstanding the
foregoing, in no event will any of the Company, its parent, its or their
respective subsidiaries, affiliates, or officers, directors, employees, or
agents have any liability for failure of this Agreement to be exempt from or
comply with Code Section 409A and none of the foregoing guarantees that the
Agreement is exempt from or complies with Code Section 409A.  For all purposes
under Code Section 409A, the Executive’s right to receive any payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments.  Whenever a payment under this Agreement specifies a
payment period with reference to a number of days, the actual date of payment
within the specified period shall be within the sole discretion of the
Company.  A “termination of employment” under this Agreement shall mean a
“separation from service” under Code Section 409A and Final Treasury Regulation
1.409A-1(h) and the default presumptions thereof.
 
Notwithstanding any other provision of this Agreement to the contrary, to the
extent that any reimbursement of expenses constitutes “deferred compensation”
under Code Section 409A, such reimbursement shall be provided no later than
December 31 of the year following the year in which the expense was
incurred.  The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year.  The amount of any
in-kind benefits provided in one year shall not affect the amount of in-kind
benefits provided in any other year.
 
14.           Attorney Fees.  In the event that either party is required to
pursue claims or commence litigation to enforce their rights under this
Agreement, or to defend against claims brought against them by the other party
that are determined by a court to be without merit, the prevailing party shall
be entitled to recover their reasonable attorneys' fees and costs.
 
 
14

--------------------------------------------------------------------------------

 
 
15.           Tenure.  The Company acknowledges the tenure of Executive as an
employee of the Company and his tenure and eligibility under the Company's
policies and compensation and benefit programs applicable to employees.
 


 
[ signature page follows ]
 
 
15

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.
 
 

 
FRIENDFINDER NETWORKS INC.
 
By: /s/ Ezra Shashoua
Name: EZRA SHASHOUA
Title: CHIEF FINANCIAL OFFICER

 
EXECUTIVE:
 
/s/ Marc H. Bell
MARC H. BELL

 








 
[Signature Page to Marc H. Bell Employment Agreement]
 
16